Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	The Amendment filed February 03, 2021 in response to the Office Action of November 24, 2020 is acknowledged and has been entered.  
2.	Claims 20-38 are pending. Claims 20-30 have been amended. Claims 31-38 were previously withdrawn.  Claims 20-30 are
3.	Claims 20-30 are currently under consideration.
Rejections Maintained
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claim 20-25 and 27-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 10,138,488 B2 (Nov. 27 2018) for the reasons of record. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘488 claims are drawn to:
1. A nucleic acid molecule that comprises a sequence encoding a fusion protein which comprises at least 80% of the amino acid sequence of a full length wild-type dog telomerase reverse transcriptase (TERT), wherein said protein (i) does not contain amino acids VDD within the TERT catalytic site, (ii) does not contain a nucleolar localization signal sequence, and (iii) comprises an amino acid sequence which enhances the addressing of said TERT to a proteasome. 
    2. The nucleic acid molecule of claim 1, wherein the fusion protein further comprises a non -dog TERT antigenic fragment. 
    3. The nucleic acid of claim 1, wherein said nucleic acid is a DNA plasmid. 
    4. The nucleic acid molecule of claim 1, wherein the amino acid sequence which enhances the addressing of TERT to the proteasome is a sequence of ubiquitin. 
    5. The nucleic acid molecule of claim 1, wherein the amino acid sequence which enhances the addressing of TERT to the proteasome is a sequence of calreticulin. 
    6. The nucleic acid molecule of claim 1, wherein the nucleolar localization signal sequence consists of 47 N-terminal amino acids of the full-length wild-type dog TERT. 
    7. The nucleic acid molecule of claim 1, herein the amino acid sequence of the fusion protein consists of SEQ ID NO: 2. 
    8. The nucleic acid molecule of claim 2, wherein the non -dog TERT antigenic fragment originates from a cat TERT sequence. 
    9. An immunogenic composition comprising: (a) the nucleic acid molecule of claim 1, and (b) a carrier and/or excipient. 

    11. The nucleic acid molecule of claim 10 comprising nucleotides 241-3459 of SEQ ID NO: 1. 
    12. The nucleic acid molecule of claim 10, wherein the amino acid sequence which enhances the addressing of the TERT to the proteasome is a sequence of ubiquitin. 
    13. The nucleic acid molecule of claim 10, wherein the amino acid sequence which enhances the addressing of the TERT to the proteasome is a sequence of calreticulin. 
    14. The nucleic acid molecule of claim 10, wherein said nucleic acid molecule is a DNA plasmid. 
    15. An immunogenic composition comprising: (a) the nucleic acid molecule of claim 10, and (b) a carrier and/or excipient. 
    16. A method for triggering an immune response in a dog, against cells that overexpress telomerase, wherein the method comprises administering to the dog an effective amount of the immunogenic composition of claim 9. 
    17. The method of claim 16, wherein said cells that overexpress telomerase are dysplasia cells or tumor cells. 
    18. A method for preventing or treating a tumor in a dog, which method comprises administering to the dog an effective amount of the immunogenic composition of claim 9. 
    19. The method of claim 18, wherein the tumor is selected from the group consisting of bladder cancer, brain tumors, mammary tumors, mast cell tumors, malignant histiocytosis, histocytic sarcomas, squamous cell carcinomas, hemangiosarcoma, lymphomas, melanoma, osteosarcoma, and testicular tumors. 
    20. The method of claim 16, wherein the composition is administered by intradermal or intramuscular route. 
    21. The method of claim 16, wherein the composition is administered by electroporation. 
    22. The method of claim 16, wherein the dog is at risk of developing a tumor. 
    23. The method of claim 16, wherein the dog is healthy. 
    24. The method of claim 16, wherein the effective amount of the composition induces a long term memory immune response in the dog. 
    25. The method of claim 23, wherein the dog is 10 years of age or more. 
    26. A method for triggering an immune response in a dog, against cells that overexpress telomerase, wherein the method comprises administering to the dog an effective amount of the immunogenic composition of claim 15. 
    27. The method of claim 26, wherein said cells that overexpress telomerase are dysplasia cells or tumor cells. 
    28. The method of claim 26, wherein the nucleic acid molecule is administered by intradermal or intramuscular route. 
    29. The method of claim 26, wherein the nucleic acid molecule is administered by electroporation. 
    30. The method of claim 26, wherein the dog is at risk of developing a tumor. 
    31. The method of claim 26, wherein the dog is healthy. 

    33. The method of claim 31, wherein the dog is 10 years of age or more. 
    34. A method for preventing or treating a tumor in a dog, which method comprises administering to the dog an effective amount of the immunogenic composition of claim 15. 
    35. The method of claim 34, wherein the tumor is selected from the group consisting of bladder cancer, brain tumors, mammary tumors, mast cell tumors, malignant histiocytosis, histocytic sarcomas, squamous cell carcinomas, hemangiosarcoma, lymphomas, melanoma, osteosarcoma, and testicular tumors..
Thus the instant claims are not patentably distinct from the patented claims because they relate to the same inventive concept and would have been obvious in view of the patented which have all of the characteristics of the claimed nucleic acid encoding a dog TERT fusion protein as set forth above. 

5.	Claims 20-22, 24-25 and 27-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,931,387 (April 3, 2018) for the reasons of record. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘387 claims are drawn to:
1. A nucleic acid molecule comprising: (i) a sequence encoding a full-length cat telomerase reverse transcriptase (TERT), wherein the cat TERT does not contain amino acids VDD within the TERT catalytic site as compared to SEQ ID NO: 5 and does not contain a nucleolar localization signal sequence, or (ii) a sequence encoding an antigenic fragment of cat TERT, wherein said sequence consists of at least 80% of the cat TERT sequence of (i). 
    2. An immunogenic composition comprising a nucleic acid molecule that comprises: (a) the nucleic acid molecule of claim 1, and (b) a carrier and/or excipient. 
    3. The composition of claim 2, wherein the nucleic acid molecule further encodes a non-cat TERT antigenic fragment. 
    4. The composition of claim 3, wherein the non-cat TERT antigenic fragment originates from a dog TERT sequence. 
    5. The composition of claim 2, wherein the nucleic acid molecule is a DNA molecule. 
    6. The composition of claim 2, wherein the nucleic acid molecule comprises the sequence encoding SEQ ID NO: 7. 
    7. A method for triggering an immune response in a cat, against cells that overexpress telomerase, which method comprises administering to the cat an effective amount of the immunogenic composition of claim 2. 
    8. The method of claim 7, wherein the cells that overexpress telomerase are dysplasia cells, tumor cells, or cells infected by an oncovirus. 
    9. The composition of claim 2, wherein the nucleic acid molecule further encodes ubiquitin. 
    10. The nucleic acid molecule of claim 1, which further encodes a non-cat TERT antigenic fragment. 

    12. The nucleic acid molecule of claim 1, wherein the nucleic acid molecule further encodes ubiquitin. 
    13. The nucleic acid molecule of claim 1, wherein the nucleic acid molecule is a DNA plasmid. 
    14. A method for triggering an immune response in a cat, against cells that overexpress telomerase, which method comprises administering to the cat an effective amount of the nucleic acid molecule of claim 1. 
    15. The method of claim 14, wherein the cells that overexpress telomerase are dysplasia cells, tumor cells, or cells infected by an oncovirus. 
    16. The method of claim 14, wherein the nucleic acid molecule further encodes ubiquitin.
The SEQ ID NO: 7 claimed in the ‘387 patent is 88.6% identical to the instantly claimed SEQ ID NO: 4, comprises dog and cat TERT sequences, and does not contain a nucleolar localization signal sequence or VDD amino acids in the catalytic site. See the Appendix.
Although the ‘387 claims do not state that the cat/dog TERT encoding sequence is fused with the ubiquitin encoding sequence, It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to fuse the cat/dog TERT encoding sequence with the ubiquitin encoding sequence, so that the proteins are expressed and localized together in the target cell. Thus the instant claims are not patentably distinct from the patented claims because they relate to the same inventive concept and would have been obvious in view of the patented which have all of the characteristics of the claimed nucleic acid encoding a dog TERT fusion protein as set forth above. 

6.	Claims  20-22 and 24-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,675,337 (June 9, 2020) for the reasons of record. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘337 claims are drawn to:
1. A nucleic acid molecule comprising: (i) a nucleic acid sequence encoding an antigenic fragment of a cat telomerase reverse transcriptase (TERT), wherein said fragment consists of at least 50% of the cat TERT amino acid sequence, wherein the cat TERT amino acid sequence does not contain amino acids VDD within the TERT catalytic site as compared to SEQ ID NO: 5 and does not contain a nucleolar localization signal sequence, and (ii) a further nucleic acid sequence which encodes a non-cat TERT antigenic fragment which does not complement the loss of catalytic activity nor the loss of the nucleolar localization signal of the fragment encoded by the nucleic acid sequence of (i). 
    2. The nucleic acid molecule of claim 1, wherein the non-cat TERT antigenic fragment originates from a dog TERT sequence. 
    3. The nucleic acid molecule of claim 1, wherein the nucleic acid molecule further encodes ubiquitin. 

    5. An immunogenic composition comprising: (a) the nucleic acid molecule of claim 1, and (b) a carrier and/or excipient. 
    6. The composition of claim 5, wherein the non-cat TERT antigenic fragment originates from a dog TERT sequence. 
    7. The composition of claim 5, wherein the nucleic acid molecule further encodes ubiquitin. 
    8. The composition of claim 5, wherein the nucleic acid molecule is a DNA plasmid. 
    9. A method for triggering an immune response in a cat, against cells that overexpress telomerase, which method comprises administering to the cat an effective amount of the immunogenic composition of claim 5. 
    10. The method of claim 9, wherein the cells that overexpress telomerase are dysplasia cells, tumor cells, or cells infected by an oncovirus. 
    11. A method for triggering an immune response in a cat, against cells that overexpress telomerase, which method comprises administering to the cat an effective amount of the nucleic acid molecule of claim 1. 
    12. The method of claim 11, wherein the cells that overexpress telomerase are dysplasia cells, tumor cells, or cells infected by an oncovirus. 
    13. A nucleic acid molecule comprising a nucleic acid sequence encoding the amino acid sequence of SEQ ID NO: 4. 
    14. An immunogenic composition comprising: (a) the nucleic acid molecule of claim 13, and (b) a carrier and/or excipient. 
    15. A method for triggering an immune response in a cat, against cells that overexpress telomerase, which method comprises administering to the cat an effective amount of the immunogenic composition of claim 14. 
    16. The method of claim 15, wherein the cells that overexpress telomerase are dysplasia cells, tumor cells, or cells infected by an oncovirus. 
    17. A method for triggering an immune response in a cat, against cells that overexpress telomerase, which method comprises administering to the cat an effective amount of the nucleic acid molecule of claim 13. 
    18. The method of claim 17, wherein the cells that overexpress telomerase are dysplasia cells, tumor cells, or cells infected by an oncovirus.
The SEQ ID NO: 4 claimed in the ‘337 patent is identical to the instantly claimed SEQ ID NO: 4 and does not contain a nucleolar localization signal sequence or VDD amino acids in the catalytic site and is fused to an ubiquitin sequence. See the Appendix.
Although the ‘337 claims do not state that the cat/dog TERT encoding sequence is fused with the ubiquitin encoding sequence, It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to fuse the cat/dog TERT encoding sequence with the ubiquitin encoding sequence, so that the proteins are expressed and localized together in the target cell. Thus the instant claims are not patentably distinct from the patented claims because they relate to the same inventive concept and would have been obvious in view of the patented which have all of the characteristics of the claimed nucleic acid encoding a dog TERT fusion protein as set forth above. 

Response to Arguments
	7.	Applicant respectfully asks to postpone the double patenting determination until the allowable subject matter in the present application has been formally acknowledged.

Applicants’ arguments have been considered, but have not been found persuasive because the claims of the instant application are still obvious in view of the patented claims and a terminal disclaimer has not been filed. Thus, the rejections are maintained for the reasons of record.   
New Grounds of Rejection
Information Disclosure Statement
8.	The information disclosure statement filed February 03, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the lined-out information referred to therein has not been considered.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 20-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 20 recites the limitation "the loss of activity" in the second to last line.  There is insufficient antecedent basis for this limitation in the claim because the antecedent portion of the claim does not refer to activity.  Thus claim 20 and its dependent claims are indefinite.

Double Patenting
10.	Claims 20-22, 24-25, 27-28 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,183,065.
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘065 claims are drawn to:
1. A nucleic acid molecule comprising a sequence encoding a fusion protein which comprises the amino acid sequence SEQ ID NO: 12. 
    2. A nucleic acid molecule comprising nucleotides 3488 to 6961 of SEQ ID NO: 11. 
    3. The nucleic acid molecule of claim 2, wherein the nucleic acid is a DNA molecule. 
    4. The nucleic acid molecule of claim 2, wherein the nucleic acid molecule comprises SEQ ID NO: 11. 
    5. An immunogenic composition comprising (a) the nucleic acid molecule of claim 2 and (b) a carrier and/or excipient. 
    6. A method for triggering an immune response in a subject, against cells that overexpress telomerase, wherein the method comprises administering to the subject an effective amount of the immunogenic composition of claim 5. 

    8. A method for triggering an immune response in a subject, against cells that overexpress telomerase, wherein the method comprises administering to the subject an effective amount of the nucleic acid molecule of claim 2. 
    9. The method of claim 8, wherein the cells that overexpress telomerase are dysplasia cells, tumor cells, or cells infected by an oncovirus. 
    10. A method for preventing or treating a tumor in a subject in need thereof, wherein the method comprises administering to the subject an effective amount of the nucleic acid-molecule of claim 2.  
	SEQ ID NO: 12 is 72% identical to the instant SEQ ID NO: 4. See Appendix 1.  
	SEQ ID NO: 12 is a human telomerase fusion protein with ubiquitin which does not contain amino acids VDD within the TERT catalytic site and does not contain a nucleolar localization signal sequence. See Appendix 1 and Figure 16. 
SEQ ID NO: 12 comprises at the antigenic human TERT fragment VLAFGFALL.  See Appendix 1, columns 19 and 20, and Figures 16 and 27. 
SEQ ID NO: 12 is 70% identical to the dog telomerase SEQ ID NO: 5. See Appendix 2.  
SEQ ID NO: 11 is the INVAC-1 plasmid.  See Figure 1 and 16 and column 18-lines 14-16. 
SEQ ID NO: 12 comprises antigenic CAT TERT sequences like HAKLSLQEL.  See Appendix 1, columns 19 and 20, and Figures 16 and 27. 


11.	Claim 20-25 and 27-28 and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29-43 of co-pending Application No. 16/111,475 (reference application, published as US 2019/0000946). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘475 claims are drawn to: 
29. A nucleic acid molecule comprising a sequence encoding a fusion protein which comprises the amino acid sequence of a human telomerase reverse transcriptase (hTERT) protein, wherein the hTERT protein (i) is devoid of telomerase catalytic activity by deletion of amino acids VDD within the hTERT catalytic site and, optionally, by deletion of 1 to 12 amino acids upstream and/or downstream from VDD as compared to wild-type hTERT protein, (ii) is devoid of a nucleolar localization signal sequence by deletion of at least amino acids 1-23 as compared to wild-type hTERT protein, and (iii) is fused to an amino acid sequence which enhances the addressing of the hTERT protein to a proteasome.30. The nucleic acid molecule of claim 29, wherein the hTERT protein is devoid of the nucleolar localization signal by deletion of amino acids 1-47 as compared to wild-type hTERT protein.31. The nucleic acid molecule of claim 29, wherein the amino acid sequence which enhances the addressing of the hTERT protein to the proteasome is fused to the N-terminus of the hTERT protein.
SEQ ID NO: 12 is 72% identical to the instant SEQ ID NO: 4. See Appendix 1.  
	SEQ ID NO: 12 is a human telomerase fusion protein with ubiquitin which does not contain amino acids VDD within the TERT catalytic site and does not contain a nucleolar localization signal sequence. See Appendix 1 and Figure 16. 
SEQ ID NO: 12 comprises at the antigenic human TERT fragment VLAFGFALL.  See Appendix 1, columns 19 and 20, and Figures 16 and 27. 
SEQ ID NO: 12 is 70% identical to the dog telomerase SEQ ID NO: 5. See Appendix 2.  
SEQ ID NO: 11 is the INVAC-1 plasmid.  See Figure 1 and 16 and column 18-lines 14-16. 
SEQ ID NO: 12 comprises antigenic CAT TERT sequences like HAKLSLQEL.  See Appendix 1, columns 19 and 20, and Figures 16 and 27. 
The DNA molecule encompasses plasmids. See Figure 1. 
The chaperone protein encompasses calreticulin.  See paragraph [0181] of the published application. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
12.	All other objections and rejections recited in the Office Action of November 24, 2020 are withdrawn in view of Applicants amendments and arguments.
13.   No claims allowed.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/Peter J Reddig/
Primary Examiner, Art Unit 1642